Citation Nr: 1200580	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from September 1950 to February 1951 and served in the National Guard from January 1948 to September 1950.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2011 the Board sent a letter to the Veteran to clarify whether he wanted a Board hearing.  The Veteran was also advised that if he did not respond within 30 days from the date of the letter, the Board would assume he did not want a hearing and would proceed.  To date, the Board has not received a response from the Veteran and will therefore proceed with these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has had a skin disability since active service.  VA records reflect current diagnoses of skin disability, including dermatitis.  Despite extensive efforts by both VA and the Veteran, few of the Veteran's active service medical or personnel records have been obtained and associated with the claims file.  The Veteran's August 1950 service induction examination noted no skin abnormality, and another available record, a September 1950 Army hospital note, indicated that the Veteran was allergic to wool and was to be issued cotton clothing.  In a September 2005 letter a service comrade essentially indicated that he had served with the Veteran and stated that the Veteran had been discharged from service due to a skin condition.

Based on the nature of the Veteran's complaints concerning his skin problems (which seem to be affirmed, at least in part, by the September 2005 service comrade statement), and based on the September 1950 service record which arguably indicates that the Veteran had a skin problem during service, the Board finds that a comprehensive VA skin examination would be helpful prior to adjudicating the issue of entitlement to service connection for a skin disability.  As such, the Board finds that the Veteran should be afforded a VA skin examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a January 2007 statement the Veteran essentially indicated that his skin condition was "accompanied by a feeling of nervousness, irritability and [a]nxiety."  He indicated his belief that his nervous condition was in some way related to his skin condition.  Based on the Veteran's statements and the nature of this case the Board finds that a VA psychiatric examination would be helpful prior to adjudicating the issue of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a skin disorder.  Accordingly, the Board finds that the Veteran should be afforded a VA psychiatric examination to address the medical matters presented by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for the disabilities on appeal that are not currently of record.  The Board notes in passing that it appears the last VA dermatology treatment record is dated in June 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers (not already of record), VA and non-VA, from whom he has received treatment for a skin disability and a psychiatric disability.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

2.  The Veteran should be scheduled for a VA skin examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current skin disability that is related to his military service.  The rationale for any opinion expressed should be set forth.

3.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current psychiatric disability that is related to service or that is proximately due to, or aggravated by, a skin condition.  The rationale for any opinion expressed should be set forth.

4.  The AOJ should then readjudicate the issues on appeal.  If either of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


